A motion by the defendant for a rehearing was denied without costs and the following opinion was filed October 6, 1914:
Pee, Curiam.
Through inadvertence that part of ch. 63 of the Laws of 1905 amending ch. 218, Laws of 1899, so as to give the district court concurrent jurisdiction with the municipal court of “all charges for offenses arising within said county of Milwaukee, the punishment whereof does not exceed one year’s imprisonment in the state prison or county j ail, or a fine not exceeding five hundred dollars, or hy both such fine and imprisonment,” was overlooked. The amendment, however, does not affect the decision rendered, which was to the effect that for minor offenses no preliminary examination is required where the examining magistrate has jurisdiction to try the defendant for the offense charged.